ajeet oe thO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ae Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. : (For Offenses Committed On or After November 1, 1987)

Maria Veronica Felix-Cordova Case Number: 3:19-mj-23176

Jason T, Conforti

Defendant's Attornep———-—_—— romana

‘REGISTRATION NO. 88007298 |

 

THE DEFENDANT: | | AUG 08 2019
I pleaded guilty to count(s) 1 of Complaint -
_ © was found guilty to count(s) . sOuTHLen Veibeteee COURT

         

 

 

 

 

 

 

. after a plea of not guilty. . BY al
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section =~‘ Nature of Offense oe Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
~ LJ The defendant has been found not guilty on count(s)
[1 Count(s) : ___ dismissed on the motion of the United States.
IMPRISONMENT

| The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 7 7

 

(4 TIME SERVED oO : days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

Ci Court recommends defendant be deported/removed with relative, charged in case _

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

tit ; 5
Received Wes Lh Jos

DUSM HONORABLE F. A. GOSSETT III .
UNITED STATES MAGISTRATE JUDGE

{] Aye fe

  

Clerk’s Office Copy | a 3:19-mj-23176

 

 
